NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
KARL GIBSON,
Petition,er,
V.
DEPARTMENT OF THE ARMY,
Respondent.
2011-3153
lo
Petition for review of an arbitrator’s decision in FMSC
no.1()1028-0O325-8 by Geoffrey L. Pratte.
ON MOTION
ORDER
Kar1 Gibson moves for leave to proceed in forma
pauperis.
Upon consideration thereof
IT ls ORDERE:o THAT:
The motion is granted

GIBSON V. ARMY
i /
JUN222U11
Date
ccc Kar1 Gibson
S
Jeanne E. Davidson, Esq.
2
FoR THE CoURT
ls J an Horbaly
J an HorbaIy
CIerk
FlLED
u.s. cover oF APPEALs ma
ms FEnERAL clRcmT
JUN 22 2011
.|ANl‘U)RBALY
C|.EHi
do